DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amundsen et al. (US 9,261,398).
Regarding claim 1, a radio tag reading device, comprising: 
a placement table (see figure 1A); 
an antenna (antenna 103A) configured to communicate with wireless tags within a communication range including a placement region on the placement table; 
a reader (RFID reader 26) configured to output tag information based on a signal received by the antenna from wireless tags; 
a sensor configured to detect a user at a position proximate to the placement region (see col. 3, lines 24-32); 
a user-operable element (information display module 300); and 

the radio tag reading device according to claim 1, wherein the antenna is provided under the placement region along a surface of the placement region;
the radio tag reading device according to claim 1, wherein the sensor is an infrared sensor (col. 3, lines 56-62);
the radio tag reading device according to claim 1, wherein the sensor is configured to detect the user at a detection range that is beyond the communication range of the antenna;
the radio tag reading device according to claim 4, wherein the detection range includes a front region of the placement table;
the radio tag reading device according to claim 1, further comprising: 
a second user-operable element; and a data storage, wherein the controller is further configured to store tag information as output by the reader during the reading operation in the data storage, and output the stored tag information in response to a user operation of the second user-operable element;
the radio tag reading device according to claim 6, wherein the controller is further configured to clear the stored tag information in the data storage when the sensor no longer detects the user after the reading operation has been terminated;
the radio tag reading device according to claim 6, wherein the controller is further configured to clear the stored tag information in the data storage when the sensor still detects the user after the reading operation is terminated but no new tag information is output by the reader after a predetermined period of time has elapsed Since the reading operation was terminated;
regarding claim 9, a radio tag reading device, comprising: 

an antenna configured to communicate with wireless tags within a communication range including a placement region on the placement table; 
a reader configured to output tag information based on a signal received by the antenna from wireless tags; 
a weight sensor configured to detect an object on the placement table; and a controller configured to start a reading operation by activating the reader and causing the antenna to start emitting radio waves upon the weight sensor detecting an object on the placement table;
the radio tag reading device according to claim 9, 
wherein the antenna is provided under the placement region along a surface of the placement region;
the radio tag reading device according to claim 9, further comprising: 
a first user-operable element; and a data storage, wherein the controller is further configured to store tag information as output by the reader during the reading operation in the data storage, and output the stored tag information in response to a user operation of the first user-operable element;
the radio tag reading device according to claim 11, further comprising: a second user-operable element, wherein the controller is further configured to terminate the reading operation in response to a user operation of the second user-operable element;
the radio tag reading device according to claim 12, wherein the controller is further configured to clear the stored tag information in the data storage when the weight sensor no longer detects an object on the placement table after the reading operation has been terminated;
the radio tag reading device according to claim 12, wherein the controller is further configured to clear the stored tag information in the data storage when the weight sensor still detects an object on the placement table after the reading operation has been terminated but no new tag information is 
regarding claim 15, a method of reading tag information from a wireless tag, comprising: detecting a user at a position proximate to a placement region on a placement table; when the user is detected at the position, starting a reading operation by causing an antenna to start emitting radio waves for reading wireless tags in the placement region and by activating a reader configured to output tag information based on a signal received by the antenna from the wireless tags; and terminating the reading operation in response to a user operation of a user-operable element;
the method according to claim 15, wherein detecting the user is performed with an infrared sensor;
the method according to claim 16, wherein the infrared sensor is configured to detect the user at a front region of the placement table;
the method according to claim 15, further comprising: storing, in a data storage, tag information output by the reader during the reading operation;
the method according to claim 18, further comprising: clearing the stored tag information when the user is no longer detected;
the method according to claim 19, further comprising: clearing the stored tag information after a predetermined period of time has elapsed after a termination of the reading operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 11, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876